UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                                No. 02-6685



DEMETRIOUS ERIC BROWN, a/k/a Denrick          Eric
Brown, a/k/a Demmrick Eric Brown,

                                                Plaintiff - Appellant,

     versus


RONALD J. ANGELONE, Director; GENE M. JOHNSON,
Deputy; REFUS FLEMING, Regional Director;
DAVID GARRAGHTY, Chief Warden; S. J. AVENT,
Administrative Assistant Warden; J. D. OATHS,
Medical   Administrator   for   the   Virginia
Department of Corrections; J. CAPPS, Human
Rights Advocate; CHARLES ALLEN, Unit Manager;
B. PHILLIPS, Medical Administrator for CMS;
ELLA KLUG, Regional Administrator for CMS;
BETH KENNEDY, Regional Manager for CMS; MIKE
PFEIFFER, Medical Operation Manager for CMS;
ANNETTE HOLMES, Medical Administrator of CMS;
K. HAMLIN, Head Nurse for CMS; D. SLOAN, LPN
for CMS; C. MANNING, LPN for CMS; ROY P.
HARRIS, Prison Guard, Lieutenant; VINCENT M.
GORE, Doctor for CMS; M. VERNON SMITH, Doctor,
Health Care Director; DOCTOR SWETHER; DOCTOR
SALIH;   GLORIA   SLOAN;   ROY  J.   HARRISON,
Lieutenant; DOCTOR SWETTER,

                                               Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.  Claude M. Hilton, Chief
District Judge. (CA-01-144-AM)


Submitted:    August 29, 2002              Decided:   September 5, 2002
Before WIDENER and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Demetrious Eric Brown, Appellant Pro Se. John D. McChesny, RAWLS
& NCNELIS, P.C., Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Demetrious Eric Brown appeals the district court’s order

denying   relief   on   his   42   U.S.C.A.   §   1983   (West   Supp.   2002)

complaint.    We have reviewed the record and the district court’s

opinion and find no reversible error. Accordingly, we deny Brown’s

motion to appoint counsel, and affirm on the reasoning of the

district court. See Brown v. Angelone, No. CA-01-144-AM (E.D. Va.,

filed Mar. 28, 2002; entered Mar. 29, 2002).         We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                    AFFIRMED




                                      2